Citation Nr: 9925406	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-51 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected disc disease, arthritis, lumbar spine, with 
radiculopathy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945, from September 1946 to September 1951, and 
from May 1955 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking an increased disability rating for his service-
connected lumbar spine disability.

This case was originally before the Board in November 1998, 
at which time it remanded the case back to the RO for 
additional development.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 40 percent for his service-
connected lumbar spine disability.  Specifically, he asserts 
that his low back is in constant pain and that the pain 
radiates down his lower extremities, especially his left leg.  
He has burning pain and numbness, as well as coldness, which 
he attributes to his low back disability.  Overall, he 
believes that an increased disability rating is warranted.

After careful review of the record, the Board is of the 
opinion that further medical development is still necessary 
prior to appellate review of this case.

Specifically, the Board notes that, in its prior remand, it 
requested that the veteran be provided VA orthopedic and 
neurological examinations.  A computer print-out from the VA 
Medical Center in Birmingham, Alabama, reflects that the 
veteran was scheduled for VA peripheral nerves and spine 
examinations in January 1999.  The document also indicates 
that the veteran failed to report for these examinations.  
However, no correspondence from the RO to the veteran 
informing him of the time, place, and date of said 
examinations is of record.

A July 1999 memorandum from the veteran's accredited 
representative reflects that the veteran was not notified of 
the pending January 1999 VA medical examinations.  It 
requests that he be rescheduled for said examinations and be 
provided proper notice of the date to report.

Subsequently, a July 1999 VA Compensation and Pension 
Examination Request Worksheet indicates that VA spine and 
peripheral nerves examinations were again requested and that 
said examinations were to be conducted pursuant to directives 
in the Board's November 1998 remand.

Unfortunately, the claims file was transferred back to the 
Board with no VA examination reports attached.  The veteran's 
accredited representative noted this omission and requested 
another remand of this case in order to complete its 
development.

The Board notes that, in general, when a veteran fails to 
report for a scheduled VA examination pursuant to a claim for 
increased service-connected compensation, that claim will be 
denied.  38 C.F.R. § 3.655(b)  (1998).  However, said 
examinations may be rescheduled upon a showing of good cause.  
38 C.F.R. § 3.655(a)  (1998).  In this case, the RO 
apparently found good cause to reschedule the VA peripheral 
nerves and spine examinations.  However, as stated above, no 
VA examination reports are of record.

The VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 1998); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under § 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained); Epps v. Brown, 9 Vet. App. 341 (1996) 
(§  5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).

In light of the above, another remand is necessary.  
38 C.F.R. § 19.9  (1998) (if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should determine whether or 
not VA peripheral nerves and spine 
examinations were conducted pursuant to 
its July 1999 Compensation and Pension 
Examination Request Worksheet.  If so, 
and said examinations were conducted with 
prior review of the claims file and in 
compliance with the Board's November 1998 
remand, then copies of the reports from 
said examinations should be made part of 
the claims folder.

If said examinations were not conducted, 
or were conducted without prior review of 
the claims file or without compliance 
with the Board's November 1998 remand, 
then the examinations must be 
rescheduled.  The veteran should be given 
adequate notice of the time, place, and 
date of these examinations, as well as of 
the consequences of failure to report for 
the examinations.  If he fails to report 
for the examinations, this fact must be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.  The examinations must 
be conducted pursuant to the Board's 
November 1998 remand.  A copy of that 
remand and of the veteran's claims folder 
should be provided to the examiners and 
reviewed prior to the examinations.  The 
reports of the examinations should be 
associated with the veteran's claims 
folder.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented 
and specifically, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

3.  Following completion of the above 
requested development, the RO should 
again consider the issue of entitlement 
to an increased disability rating for the 
veteran's service-connected disc disease, 
arthritis, lumbar spine, with 
radiculopathy, currently evaluated as 40 
percent disabling, in light of all the 
medical evidence.

4.  If the determination is adverse to 
the veteran, the RO should furnish the 
veteran and his representative a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence not previously considered, sets 
forth the applicable legal criteria 
pertinent to this appeal, and provides 
detailed reasons and bases for its 
decision.

When the above development has been completed, the veteran 
and his representative should be given the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if otherwise in order.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



